DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant’s amendments to claims 1, 11, and 18 introduce distinct differences between the instant claims and the claims in commonly assigned U.S. Patent No. 9,874,488.   In particular the instant claims recite: 
capturing, via baselining the combustion engine, the combustion engine's musical instrument digital interface (MIDI) fingerprint, wherein the MIDI fingerprint comprises a string of musical notes corresponding to engine noises made by the combustion engine during the baselining, and wherein each note comprises a pitch and a MIDI velocity corresponding to a representative noise of the engine noises.
As the instant claims are no longer patentably indistinct from the invention as claims in U.S. Patent No. 9,874,488, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1, 2, and 4 – 20 are allowed.
The following is a examiner’s statement of reasons for allowance:
claims 1, 11, and 18, the closest prior art of record, Bizub and Szalay, either singularly or in combination, fail to anticipate or render obvious the method, system, or computer-program product comprising: 
wherein the MIDI fingerprint comprises a string of musical notes corresponding to engine noises made by the combustion engine during the baselining, and wherein each note comprises a pitch and a MIDI velocity corresponding to a representative noise of the engine noises, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2, 4 – 10, 12 – 17, 19, and 20, the closest prior art of record, Bizub and Szalay, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1, 11, and 18, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862